                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT
                                   6                             NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         TAMEKA JOSEPH,
                                   8                                                    Case No. 18-cv-06269-RS (PR)
                                                         Plaintiff,
                                   9
                                                 v.                                     ORDER OF DISMISSAL
                                  10
                                         JOHN DOE,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff has not complied with the Court’s order to file a (i) complete application to
                                  15   proceed in forma pauperis (IFP), or (ii) pay the $400.00 filing fee. She also has not filed a
                                  16   complaint on this Court’s form. Accordingly, this federal civil rights action is
                                  17   DISMISSED (without prejudice) for failing to comply with the Court’s orders and for
                                  18   failing to prosecute, see Federal Rule of Civil Procedure 41(b). Because this dismissal is
                                  19   without prejudice, plaintiff may move to reopen the action. Any such motion must contain
                                  20   a (i) complete IFP application, or full payment for the $400.00 filing fee; and (ii) a
                                  21   complaint on this Court’s form. The Clerk shall enter judgment in favor of defendant, and
                                  22   close the file.
                                  23          IT IS SO ORDERED.
                                  24   Dated: November ___,
                                                       29 2018
                                                                                         _________________________
                                  25
                                                                                             RICHARD SEEBORG
                                  26                                                       United States District Judge
                                  27

                                  28
